

109 S2468 IS: American Shores Protection Act
U.S. Senate
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2468IN THE SENATE OF THE UNITED STATESJuly 26, 2021Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Gulf of Mexico Energy Security Act of 2006 to extend the moratorium on drilling off the coasts of the States of Florida, Georgia, and South Carolina, and for other purposes.1.Short titleThis Act may be cited as the American Shores Protection Act.2.Moratorium on oil and gas leasing off the coasts of the States of Florida, Georgia, and South CarolinaSection 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking June 30, 2022 and inserting June 30, 2032; (B)in paragraph (2), by striking or after the semicolon;(C)in paragraph (3)(B)(iii), by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following:(4)any area in the South Atlantic Planning Area (as designated by the Bureau of Ocean Energy Management as of the date of enactment of this paragraph); or (5)any area in the Straits of Florida Planning Area (as designated by the Bureau of Ocean Energy Management as of the date of enactment of this paragraph).; and(2)by adding at the end the following:(d)Effect on certain leasesThe moratoria under paragraphs (4) and (5) of subsection (a) shall not affect valid existing leases in effect on the date of enactment of this subsection.(e)Environmental exceptionsNotwithstanding subsection (a), the Secretary may issue leases in areas described in that subsection for environmental conservation purposes, including the purposes of shore protection, beach nourishment and restoration, wetlands restoration, and habitat protection..